Citation Nr: 0901458	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an evaluation in excess of 30 percent for 
vasomotor rhinitis with postoperative deviated septum.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The veteran had active service from December 1984 to December 
1988.  

These matters are before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that, in pertinent part, denied an increased 
rating for vasomotor rhinitis with a deviated septum 
postoperative, and from a November 2006 rating decision that 
denied service connection for headaches.

In April 2005, the veteran underwent surgery for vasomotor 
rhinitis disability and a December 2005 rating decision 
assigned a temporary total (100%) convalescent rating for the 
vasomotor rhinitis disability effective from April 4, 2005 
(the date of the procedure) through May 31, 2005.  The rating 
for the vasomotor rhinitis disability during the period when 
it was rated totally disabling is not in dispute, and not at 
issue herein.

The veteran's VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in April 2008 raises a claim for service 
connection for sinusitis.  However, this matter is not before 
the Board because it has not been prepared or certified for 
appellate review.  Accordingly, this matter is referred to 
the Board for appropriate action.


FINDINGS OF FACT

1.  On October 28, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he desired to withdraw his appeal seeking 
service connection for headaches.

2.  The veteran's is in receipt of the maximum evaluation for 
vasomotor rhinitis, does not have bacterial rhinitis, and his 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of the 
appeal for service connection for headaches are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for vasomotor rhinitis with postoperative deviated septum 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic 
Code 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the veteran's claim of service connection for 
headaches, given his expression of intent to withdraw his 
appeal, further discussion of the impact of the VCAA on that 
matter is not necessary.

Regarding the veteran's claim of increased evaluation for 
vasomotor rhinitis, he was advised of VA's duties to notify 
and assist in the development of his claim prior to its 
initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  A November 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In accordance with Vazquez-Florez 
v. Peake, 22 Vet. App. 37, 43-44 (2008), a May 2008 letter 
notified the veteran that to substantiate an increased rating 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  It explained that 
should an increase in disability be found, a disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  It also 
provided examples of the types of medical and lay evidence 
that the veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.   
The veteran has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Significantly, he has not alleged 
that notice in this case was less than adequate.

The veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for a VA examination in August 
2006 (with a follow-up opinion in February 2007).  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  As such, VA's duty to notify and assist 
the veteran has been met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection for Headaches

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At a BVA hearing on October 28, 2008, the appellant withdrew 
his appeal seeking service connection for headaches.  Hence, 
there is no allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
the appeal for service connection for headaches must be 
dismissed.


Increased Rating for Vasomotor Rhinitis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board is also required to consider 
whether the veteran may be entitled to a staged rating.  
Therefore, in this claim, the Board has assessed the level of 
disability from the date of initial application for an 
increased rating to the present, determining whether the 
level of impairment warrants different disability ratings at 
different times over the life of the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The veteran's statements describing his symptoms and 
limitations are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence (as required by the rating 
criteria).

Vasomotor rhinitis is rated under Diagnostic Code 6522, which 
provides a 10 percent rating for vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  The next higher (and maximum) rating of 30 percent 
requires evidence of polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.

Historically, an April 1989 rating decision granted service 
connection for vasomotor rhinitis with deviated nasal septum 
postoperative, rated 10 percent, effective December 3, 1988.  
In a February 2003 rating decision, the disability rating for 
vasomotor rhinitis was increased to 30 percent, effective 
July 2, 2002.  

As the highest rating for vasomotor rhinitis has been 
assigned pursuant to Diagnostic Code 6522, the Board has 
considered the applicability of alternative Diagnostic Codes 
for evaluating rhinitis.  A 50 percent rating is warranted 
for bacterial rhinitis with rhinoscleroma.  38 C.F.R. § 4.97, 
Diagnostic Code 6523.  (While the veteran has made reference 
to his entitlement to a 50 percent evaluation based on the 
criteria for sinusitis, the Board believes that rhinitis and 
sinusitis are distinct enough disabilities that the schedular 
criteria for evaluating sinusitis are not applicable to 
evaluate rhinitis.  However, as indicated above in the 
Introduction portion of this decision, the Board has referred 
a claim of service connection for sinusitis to the RO for 
consideration based on the veteran's contentions.)

The evidence for consideration includes March 1997 to May 
2007 private treatment records from Dr. H.S. that are 
significant for treatment of mild chronic rhinitis and 
multiple excisions of polyps.  They also show that the 
veteran routinely complains of and is treated for temporal 
pain (migraines), bloody nasal drainage, and difficulty 
breathing.  He is prescribed medication for both his nasal 
congestion and migraines.

February 2006 to June 2007 private treatment records from Dr. 
M.B. show that he was first seen in February 2006 for nasal 
vestibulitis and epistaxis.  In September 2006, he complained 
of continued nasal problems, including crusting, and was 
found to have a small septal perforation.  The source of the 
perforation was unclear, but there was no evidence of 
significant ulceration or inflammation.  In May 2007, he 
complained of persistent nasal passage irritation.  There 
were two visible papillomas in his nasal passages, but no 
evidence of progression or persistent crusting or 
inflammation around the perforated nasal septum.  In June 
2007, he was treated for a sinus infection.

On August 2006 VA examination, the veteran complained of 
periodic bleeding and crusting in his nose.  He also 
complained of chronic nasal obstruction and indicated he had 
developed a nasal septal perforation.  On examination, there 
was no significant nasal obstruction.  The nasal mucosa was 
somewhat irritated and hyperemic.  Chronic rhinitis and nasal 
septal perforation were diagnosed; the examiner determined 
that they were the likely causes of the veteran's irritated 
and hyperemic nasal mucosa.  The nasal septal perforation was 
likely incurred as a result of surgical procedures to remove 
nasal polyps or to correct the nasal septal deviation.  In 
February 2007, after reviewing the claims folder, the 
examiner also opined that the veteran's current headaches 
were "less likely than not" related to his service-
connected vasomotor rhinitis.

Based on the competent (medical) evidence of record, the 
Board has determined that a 50 percent disability rating is 
not warranted under the ratings criteria for bacterial 
rhinitis.  As detailed, there is no evidence of bacterial 
rhinitis  or of rhinoscleroma.  Therefore, a 50 percent 
rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6523, is 
not warranted.  

Finally, the provisions of 38 C.F.R. § 3.321(b)(1) have also 
been considered.  When the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule will not adequately compensate the veteran 
for his service-connected disability, referral for 
extraschedular consideration is indicated.  Neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected vasomotor rhinitis has 
been demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the veteran has submitted a 
July 2006 statement from his supervisors to the effect that 
he has worked in their department for 10 years and has 
"often had to miss work due to the problems he has had with 
his nose and headaches."  While the veteran's vasomotor 
rhinitis may cause him to miss some work, this does not rise 
to the level of "marked interference" with employment.  
Moreover, the veteran is able to continue working.


ORDER

The appeal seeking service connection for headaches is 
dismissed.

An evaluation in excess of 30 percent for vasomotor rhinitis 
with postoperative deviated septum is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


